Dear Representative Flavin:
We received your request for an opinion regarding the Lake Charles Harbor and Terminal District (hereafter "District").  You specifically ask who may be responsible for the acts of officials or employees of the District.
Pursuant to La.R.S. 34:201, the Lake Charles Harbor and Terminal District is a political subdivision of the state.  Further, the District has the authority, pursuant to La.R.S. 34:204, to contract with and employee attorneys, clerks, engineers, superintendents, stevedores, and other agents and employees, and fix their compensation and term of employment.  La.R.S. 42:1441 provides that the state of Louisiana is not liable for any damage caused by an employee of a district attorney, coroner, assessor, sheriff, clerk of court, or public officer of apolitical subdivision.
Therefore, it is our opinion that the Lake Charles Harbor and Terminal District, as a political subdivision of the state of Louisiana, is legally responsible for the actions of one of its agents or employees. Additionally, pursuant to La.R.S. 13:5108.1, indemnity rights may exist in such a setting; however the Legislature retains the ultimate appropriation authority.
We trust that this adequately responds to your request.  If you have any questions or comments please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Received: May 6, 2002